FITEXCA~RNEWGENERAL
                       OF TEXAS
                      ASMJTINII.
                               -

                            February 21, 1957

Hon. R.H. Dixon, Chairman            WW-32,
Board of Water Engineers
1410 Lavaca Street                   Re: ConstructSonof Art. 7477
Austin, Texas                            w,lthrespect tb authority
                                         of Chairman of Board, ab
                                         oreated by Subdlv. '(3)bf'
Dear Mr. Dixon:                          said article.
       With reference to your letter of February 12, 1957, conoc~nlng
the above captionedmatter, which we quote, in part, to-wiztg
            'Will you pleaae advise me whether in your
       o'pinionthe ChaSman of the Board has under thie
       provision the responslbilltyof administering the        ,_
       affairs of the Board through iti.staff and is in
       aharge of personnel'withrespect to hiring and
       flrlng, or whether the Board must act as a unit
       before any employee, other than the Secretary, Is
       hired or discharged for reasons that are in ac-
       cordance with Board policy.",
we tender %he following opinion: '
       Article 7477, VCS, carries forward parts of the Acts, 33rd
Legislature:Chapter 171, General Laws .(1913).Under the 1913 act,
the members of tineBoard elected their own chairman and the chalr-
man was not designated~"CNef Admlnlu~trative  Office+, of the Board.
The Board was vested with authority "t6'appolntsuch experts and-
employees" as were necessary to carxy out; ~theact, as well as a
Secretary.                                                    (;:

       The present statute provides'for a continuationof the Board
as ori laally created by the above inen.tfoned
                                             1913 Act (Subdiv. (l),
Art. 7t77, VCS), but modified such a'ctby providing that the Gov-
erno? shall designate one member Chairman thereof - which Chairman
is designated the "Chief AdmlnlstxatlveOfficer of the Board" - "with
suthorit~!to issue notices of public hearings z&thorized by the
               payrolla, and direct "uhe~eneral administrationof the
Boar&, ap,:)rove
office of the Board." (Subdlv. 3,.Art. 7rs
                                         77, VCS).
   f ib’Tht.~qkestionpresented3.~whtitherthe creaMon of a "Chief
 A&ti,~fstr?tiVeGff.j.cer
                        of the Marci", with spec4.f
                                                  101 S.W. 2nd 1085, error refused~
~,~ollows: Administrativemeans %inisterlal;.pertaining to admlnls-
  tratioa; particularlyhaving character OS executive or ndelstetial
. action, and when iwrticularlyapplied to speilal duties caaneoted
  vi.tti
       government,executive;a minIsterid duty: one'in vhlOb.nothi~
  is left to disoretion.“.
                                                .:   ;
          IN 'nor&3ani Phraees,Volume 2 *t.page 667, the followlna
  language is found: "The WOIrds tmlnlste~al~ and~~admiolstrativd~
 may be, and f’rerluenily are,.used interchangeabl::.   AZJ iAdm$nl’Btrative
  Officer’ is frer;uentlyclassed as a 3ministerla?OiYber', andolce
  verse.. .3x-~feropeal2 3f ladminint.ratL,~e
                                           ' J3s ~.y:iOt~~rno~~WiU1.~'exeOut
 .tive: a ~:nlnla?.~rial duty', 3;::‘;;e
                                       in Wfii:bncthiilgis left.to
 dlscrft~on."To the-same effeb+,,see Volume 2, '9S67.
         It 'C.8 C'lCtAi* from the Z’oregolug,that *&exe Is ,nothinsin the
 &k'"ChSef H.di&&trBtlve Cfz'lcer"       'whichwould ~Lmplgdlsdretion&,y
 authcrrltytmt aljeci.fic&il:    granted. ‘me pr~vis~uu of ~u~lvision (6)~
 of Articie 7477 specificallyvests the '%ard p& atiw&th authority
 .t0 em&i; personnel.#oreOver, this.irc      a leg%sla~tI.&:-
                                                           re-enactment'
 of.that >:~?tio~of thr-lgL3 ict:simi?~riy.~eatlrigRU& pOwerin the
 Board, E;' 5%. j&c1the I.+                       co reg*tilthis-por.tion
                               jialature?.r;teude;l
 of ttieatiT,ft dearly rcdi.:r:nvedme co .:9ut t&is the.Legislature
          j.:-tc-nd f-c do;
 did .?..:t                                                           :

              $8.. . V&n it."zrnecessary tc.conatnuean act
         in order ‘;idei.e:~!ii;,e
                               its mcanlwg, It IS settled~.ny
         a !ii.pt
                oi'iiecSalGr:a
                             that the cwrt silLiuidflrs~ten-         '   .
         dez-xr to Hscertalo i;celegislative intest %:'rOm
                                                         a
         :+?~:.~a1
                 *i:  of thz wi?;leenactment."39 Tei: Jur.
                   +;%;
      ,. ;tAtux,es
                 ) ,;f?ction
                           'a.
Hon. R.H. M.xG:!,Pai:c3 (WW-32)

  T .._     _.                    SUMMARY
                                  -N-F.
             We therefore conclude that a reading of the
        entire statute makes plain that the Chalrman of the
        Board of Water Engineersdoes not have the authority,
        as such, to hire or fire employees, but that this
        power Is speclfl.caily vested in the entire Board.
       .The Chairman, as Chief AdministrativeOfficer of the
        Board, :s not responsible,as such, for the policy
        making fUrJCttCnS of the Board: but is a ministerial
        officer who must act under decisions of the entire
        Board.                     .
                                            Very truly yours,


                                            WILL WILSON~
                                            Attorney General



                                               Houghton Brownlee, Jr.
                                               qsssstant
is-b
?PPRCYRB:           '
OPIBIO::
       ~CORMITTEE
ii.C;r::dy
         CMndler, Chairman